DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10-12, 14-16, 18-19, and 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 29-34 of U.S. Patent No. 10376183. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to system with sensing arrangements for collecting eye movement data and control units that calculate values of eye movement dynamics and comparing those values to a baseline/threshold and indicating the presence of intoxication/neurological impairment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘control unit’ in claims 10, 12, 18, and 31. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14-16, 18-19, 31, 33, 38, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al. (US Patent No. 5422690).
Regarding claim 10, Rothberg teaches a system for detecting intoxication of a subject (Abstract), the system comprising: 
a sensing arrangement that collects eye movement data of the subject (Figure 4; including 19 and 21; Column 2, Lines 22-30); and 
a control unit in communication with the sensing arrangement (13; Figure 4), the control unit being configured to: 
calculate corresponding values of one or more recorded eye movement dynamics from the eye movement data, the one or more recorded eye movement dynamics each representing a neurophysiological indicator of intoxication (Column 7, Lines 23-31; Column 4, Lines 45-60; Table 1; Column 5, Lines 13-22); 
compare the corresponding values of the one or more recorded eye movement dynamics to one or more baseline measurements of eye movement dynamics to identify an intoxicated state of the subject (Column 7, Lines 23-31; Column 4, Lines 45-60; Table 1; Column 5, Lines 13-22); and 
responsive to a result of the comparison indicating the presence of the intoxicated state, generate an alert for delivery to a user of the system (Column 7, lines 23-31).
claim 14, Rothberg teaches wherein the baseline measurements comprise one or more bio-signatures each associated with one or more of a plurality of substances (Column 4, Lines 45-60; Table 1; Column 5, Lines 13-22) and the control unit is configured to compare the corresponding values of the one or more recorded eye movement dynamics to the one or more baseline measurements to determine whether the corresponding values indicate that one or more of the one or more bio-signatures is present in the eye movement data (Column 7, Lines 23-31).
Regarding claim 15, Rothberg teaches wherein each of the plurality of substances is a drug (Column 4, Lines 45-60; Table 1; Column 5, Lines 13-22).
Regarding claim 16, Rothberg teaches wherein a first substance of the plurality of substances is marijuana (Column 4, Lines 45-60; Table 1), a first bio-signature of the one or more bio-signatures associated with the first substance is an indicator of impairment of the subject by marijuana, and the control unit is further configured to, responsive to a determination that the first bio-signature is present in the eye movement data (Column 7, Lines 22-31), generate the alert to include an indication that marijuana impairment is the intoxicated state of the subject (Column 6, Lines 25-32).
Regarding claim 18, Rothberg teaches wherein the control unit is further configured to, responsive to a determination that a first bio-signature of the one or more bio-signatures is present in the eye movement data, determine that a first substance, of the plurality of substances, is associated with the first bio-signature (Column 7, Lines 22-31) and include an indication of the first substance in the alert (Column 6, Lines 25-32).
Regarding claim 19, Rothberg teaches wherein the one or more bio-signatures each identify one of a plurality of categories of drugs (Column 4, Lines 45-60; Table 1), and the control unit is further configured to, responsive to a determination that a first bio-signature of the one or more bio-signatures is present in the eye movement data, determine that a first category, 
Regarding claim 31, Rothberg teaches wherein the control unit is further configured to: 
control the sensing arrangement to record a calibration set of eye movement data of the subject under normal conditions (Column 6, Lines 4-10; to achieve normal data this process would need to have occurred); and 
calculate the one or more baseline measurements of eye movement dynamics from the calibration set of eye movement data, wherein the intoxicated state is indicated as present in the subject when the corresponding values of the one or more recorded eye movement dynamics deviate from corresponding measurements of the one or more baseline measurements by at least a corresponding threshold amount (Column 6, Lines 4-10).
Regarding claim 33, Rothberg teaches a system for detecting intoxication of a user (Abstract), the system comprising a control unit implemented in processing hardware including a processor and memory (13; would include a processor and some form of memory to function) storing one or more baseline measurements of eye movement dynamics and further storing program instructions that, when executed when executed by the processor, cause the control unit to: 
receive eye movement data digitally recorded in situ by monitoring the user's eye movement for a period of time (Figure 4; including 19 and 21; Column 2, Lines 22-30); 
calculate corresponding values of one or more recorded eye movement dynamics from the eye movement data, the one or more recorded eye movement dynamics each representing a neurophysiological indicator of intoxication (Column 7, Lines 23-31; Column 4, Lines 45-60; Table 1; Column 5, Lines 13-22); 
compare the corresponding values of the one or more recorded eye movement dynamics to the one or more baseline measurements to identify an intoxicated state of the user (Column 7, Lines 23-31; Column 4, Lines 45-60; Table 1; Column 5, Lines 13-22); and 

Regarding claim 38, Rothberg teaches wherein the control unit (13) is in electronic communication with a sensing arrangement (19 and 21) disposed physically remotely from the control unit (Figure 4), the control unit controlling the sensing arrangement to collect the eye movement data in situ with the user and receiving the eye movement data from the sensing arrangement (Figure 4; Column 7, Lines 57-68).
Regarding claim 42, Rothberg teaches wherein the intoxicated state identifiable from the baseline eye movement dynamics is a marijuana-induced intoxicated state (Column 4, Lines 45-60; Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Patent No. 5422690) in view of Pradeep et al. (US 2012/0083668).
claim 39, Rothberg is silent on the use of a mobile computing device. Pradeep teaches wherein the processor, the memory (Paragraph 0090-0092), and the alerting arrangement (Paragraphs 0029, 0041, and 0081) are integrated into a mobile computing device (Paragraph 0016), and wherein the control unit is in electronic communication with a sensing arrangement integrated into the mobile computing device, the control unit controlling the sensing arrangement to collect the eye movement data in situ with the user and receiving the eye movement data from the sensing arrangement (Paragraph 0034). It would have been obvious to one of ordinary skill in the art to have modified Rothberg with Pradeep to include the electrical components in a mobile computing device because Pradeep teaches the design and form of the elements as being a design choice (Paragraph 0009 and 00016 of Pradeep) as well as because they are designed to be appealing to a user, easy to manipulate and customizable (Paragraph 0003 of Pradeep).
Regarding claim 40, Rothberg is silent on the use of a mobile computing device. Pradeep teaches wherein the mobile computing device is a personal device of the user (Paragraphs 0009 and 0016), the sensing arrangement includes a camera of the personal device (Paragraph 0034), and the alerting arrangement includes one or both of a visual display of the personal device and an audible signaling means of the personal device (Paragraphs 0029, 0041, and 0081). It would have been obvious to one of ordinary skill in the art to have modified Rothberg with Pradeep to include the electrical components in a mobile computing device because Pradeep teaches the design and form of the elements as being a design choice (Paragraph 0009 and 00016 of Pradeep) as well as because they are designed to be appealing to a user, easy to manipulate and customizable (Paragraph 0003 of Pradeep).
Regarding claim 41, Rothberg is silent on the use of a personal device. Pradeep teaches further comprising an application presented on the personal device for interaction by the user while the eye movement data is collected (Paragraph 0029). It would have been obvious to one of ordinary skill in the art to have modified Rothberg with Pradeep to include the .
Allowable Subject Matter
Claims 11-12, 32, and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791